EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Lisa Adams on March 12, 2021.

Regarding Claim 1, the claim is modified as follows:
1.  (Currently Amended)  A cleaning device replacement head, comprising:              a housing having a chamber and a suction opening for allowing debris to flow into the chamber;              a filter positioned to allow a suction force to be applied through the chamber and suction opening while preventing debris from passing therethrough; and              a valve arranged to allow debris to enter the chamber while limiting debris from exiting the chamber, the valve being  connected to the housing such that the housing and the valve are disposable as a unit. 

Regarding Claim 12, the claim is modified as follows:

12. (Currently Amended)  A cleaning device replacement head, comprising:              a dirt collection chamber having a suction opening for allowing debris to flow into the dirt collection chamber;              a filter positioned to allow a suction force to be applied thereacross to draw debris through the suction opening into the dirt collection chamber, while limiting debris from passing through the filter; and              a valve that allows debris to enter the chamber through the suction opening while limiting debris from exiting the chamber through the suction opening, the valve being connected to the housing such that the housing and the valve are disposable as a unit . 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an amendments received 2/10/2021.  Claims 1, 12, 16, 20, and 22 were amended.  Claims 1 and 12 were amended by Examiner’s Amendment to place Claims 1-22 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-22, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims.  Specifically, the prior art does not at the least teach the valve and housing connected and disposable as a unit as claimed.  For the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723